Citation Nr: 0023923	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  00-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to January 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the RO.  

The veteran testified at a hearing before a Hearing Officer 
conducted at the RO in July 2000.  



REMAND

A careful review of the file shows that, on his VA Form 9, 
submitted in April 2000, a hearing before a Member of the 
Board at the RO was requested by the veteran.  To date, the 
veteran is not shown to have been afforded an opportunity to 
appear the requested hearing.  

Accordingly, this case must be REMANDED for the following 
action:

The RO should take appropriate steps to 
schedule the veteran for a personal 
hearing before a Member of the Board of 
Veterans' Appeals at the local office.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration following 
completion any indicated development.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


